Bailey, P. J. The record in this case contains no bill of exceptions, and although the clerk has recited as a part of the proceedings, that a motion to quash the writ was interposed and overruled, and that an exception to such decision was taken, such matters can be made a part of the record, so as to be subject to review in an appellate court only by bill of exceptions. Van Cott v. Sprague, 5 Brad well, 99. But there is another insuperable obstacle in the way of our entertaining jurisdiction of this cause or considering the error assigned, growing out of the fact that no final judgment has been rendered by the court below. This court can only review final orders, judgments and decrees of the circuit court. The order denying the motion to quash the writ of certiorari did not finally dispose of the case, nor did it constitute a final determination of any of the rights of the parties litigant. It merely retained the cause for trial de novo, and until such trial is had, resulting in a final judgment, or the cause is otherwise finally disposed of, it cannot be brought to this court by appeal or writ of error. Benevolent Association of Paid Fire Department, etc., v. Farwell, 5 Bradwell, 240; Village of Jefferson v. Bohemian National Cemetery Association, Id. 230. The writ of error will therefore be dismissed, at the costs of the plaintiff in error. Writ of error dismissed.